Citation Nr: 0918776	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1958 to April 
1960.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in May 2008.  
The Board previously remanded this case for further 
development in August 2008.    

The issue of entitlement to service connection for tinnitus 
was also on appeal and remanded by the Board.  However, a 
rating decision in April 2009 granted service connection for 
tinnitus.  Thus, as this was a full grant of the benefits 
sought on appeal, this issue is no longer in appellate 
status. 


FINDING OF FACT

Bilateral hearing loss manifested during the Veteran's active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board lack of any evidence that a Veteran exhibited 
hearing loss during service is not fatal to a claim.  The 
laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims that his hearing loss started when he 
worked in the boiler room on a Navy ship.  He indicates that 
he mentioned his hearing loss at his discharge, but was told 
that it would delay his release because further tests would 
be required.  The Veteran did not want to delay his discharge 
any longer because he had a new baby at home.  The Veteran's 
service treatment records were reviewed.  The Veteran's April 
1958 entrance service examination showed no hearing 
abnormality. Whispered voice testing results were 15/15 in 
both ears.  Service treatment records also showed no 
complaints of hearing loss.  The Board observes that a 
November 1959 record does show that the Veteran's wife was 
pregnant.  Nevertheless, an April 1960 service examination 
prior to discharge showed that the Veteran's ears were 
clinically evaluated as normal and indicated that there was 
no hearing abnormality.  Again, whisper test results were 
15/15 in both ears.

The Veteran has consistently claimed that after discharge 
sometime in 1961, he presented at the House Ear Institute in 
Los Angeles for hearing loss.  The Veteran submitted a report 
from the House Ear Institute, which indicated that tests 
revealed his hearing level to be 65 decibels in the right ear 
and 10 decibels in the left ear.  However, this report does 
not have any information identifying the Veteran and is 
undated.  

The first post service medical evidence indicating a hearing 
disorder was a May 1988 private Beltone audiogram from H.T., 
M.D.  The diagnosis was mild high frequency hearing loss of 
the left ear and moderately severe profound sensorineural 
hearing loss of the right ear (no change since October 1986).  
Subsequently, a September 2000 private Beltone audiogram and 
medical receipt from Kaiser Permanente showed sensorineural 
hearing loss.  The history noted decreased hearing right ear 
for 12 years.  The Veteran has claimed that he received 
additional treatment for his hearing loss over the years, but 
that these medical records are no longer available.    

The Veteran was afforded a VA audiological examination in 
October 2004 by an audiologist.  The claims file was 
reviewed.  The examination revealed pure tone thresholds, in 
decibels as follows:


500
1000
2000
3000
4000
RIGHT
70
85
80
90
95
LEFT
20
25
40
55
55

The diagnosis was sensorineural hearing loss in both ears.  
The examiner concluded that the Veteran's hearing loss was 
not as likely as not a result of military service.  The 
examiner appeared to rely on the Veteran's history that he 
was told that a virus caused his hearing loss sometime in 
1986.  Significantly, the VA examiner did not address the 
fact that the Veteran was exposed to noise in service as a 
boiler man.  Further additional pertinent evidence was 
submitted after the VA examination, and it was also unclear 
from the examination report whether the examiner reviewed the 
Veteran's VA treatment records as they had not yet been 
associated with the claims file.  

Importantly, the Veteran submitted an April 2008 private 
medical opinion by a medical doctor, which states that it was 
possible that the Veteran's loud noise exposure during 
service was partially responsible for his current auditory 
problems, especially considering his complaints of hearing 
loss during that time while a very young man.  While the 
examiner reviewed current VA treatment records, it does not 
appear that he reviewed the Veteran's service treatment 
records, but rather was given the history of noise exposure 
by the Veteran.  

At the May 2008 Board hearing, the Veteran testified that he 
was a boiler man in service and was exposed to a lot of 
noise.  He also mentioned that big howitzers were fired 
during a drill and one of them went off right next to his 
ear.  He again indicated that he sought treatment in the 
1960s for his hearing loss, but that these records were 
unavailable.  He also indicated that additional records 
during the 1980s from Dr. H.T. were also no longer available.  
Further, the Veteran testified at the hearing that the VA 
examiner misunderstood him and that he had never been told 
that a virus definitively caused his hearing loss.  

In its remand, the Board instructed the RO to obtain the 
Veteran's VA treatment records, which have been associated 
with the claims file.  In sum, an October 2004 MRI study 
showed a small vestibular schwannoma in the left ear.  A 
December 2004 record noted a history of slowly progressive 
hearing loss bilaterally, with sudden decline on right side 
20 years ago.  Subsequent treatment records showed that the 
Veteran underwent surgery for a bone anchored hearing aid on 
the right side.  Follow up MRIs in October 2005 and October 
2006 continued to show a left vestibular schwannoma.    

Further, on remand, the Veteran was afforded another VA 
examination in January 2009 by the same audiologist.  The 
claims file was again reviewed.  The examination revealed 
pure tone thresholds, in decibels as follows:


500
1000
2000
3000
4000
RIGHT
75
85
80
80
95
LEFT
20
30
45
60
65

The diagnosis was bilateral sensorineural hearing loss.  The 
examiner concluded that the Veteran's right ear hearing loss 
was a result of the sudden hearing loss he suffered in 1986 
and his left ear hearing loss was more likely than not a 
result of the left vestibular schwannoma.  However, again, 
the examiner appeared to rely on the Veteran's history that 
he was told that a virus caused his hearing loss sometime in 
1986 rather than any objective medical evidence.  Further, 
the VA examiner did not address the fact that the Veteran was 
exposed to noise in service as a boiler man or that he has 
indicated hearing loss since that time.  

The Board now must determine whether service connection for 
bilateral hearing loss is warranted.  Initially, the Board 
accepts that the medical evidence of record shows that the 
Veteran meets the requirements of 38 C.F.R. § 3.385 for 
hearing loss in both ears.  Further, the RO has conceded that 
the Veteran experienced noise exposure in service.  
Nevertheless, the Board is faced with conflicting medical 
opinions as to whether the Veteran's hearing loss is related 
to service.  

On the one hand, the VA audiologist who conducted the October 
2004 and January 2009 VA examinations found that the 
Veteran's hearing loss was not related to service.  However, 
the April 2008 private opinion by a medical doctor found that 
loud noise exposure during service was partially responsible 
for his current auditory problems.  The Board notes that the 
VA examiner indicated that she had reviewed the claims file, 
whereas, the private doctor did not.  Nevertheless, the 
private doctor based his opinion on accurate history given by 
the Veteran concerning his noise exposure in service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, 
the VA examiner appears to primarily base her opinion 
concerning right ear loss on the Veteran's own history, which 
he has clearly indicated was misunderstood, rather than 
objective medical evidence.  Moreover, with respect to the 
left ear, she attributed his hearing loss to the schwannoma; 
however, there was evidence of hearing loss many years prior 
to the finding of a schwannoma in the left ear.  
Significantly, in neither VA opinion does she address the 
Veteran's noise exposure in service.  However, the private 
opinion also does not give a detailed rationale.  
Nevertheless, importantly, the Veteran's statements of record 
and hearing testimony have all been consistent in describing 
the events in service where he was exposed to noise and why 
nothing was noted on his discharge examination, and, thus 
appears to be credible with respect to his history of hearing 
loss.   

Moreover, the Board finds it significant that the VA examiner 
found at the January 2009 examination that the Veteran's 
tinnitus was related to noise exposure in service.

The Board is thus presented with conflicting evidence that is 
essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted for 
bilateral hearing loss.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


